Per Curiam:
The action is for damages for slander alleged to have been uttered by defendant “during the months of August, September and October, 1912, * * * in the presence and hearing of divers persons.’’ The order appealed from requires plaintiff to furnish particulars, (a) of each and all of the times and places during the months named when plaintiff claims and expects to prove that the slanderous words were uttered, and (b) the names of the persons in whose presence and hearing the plaintiff claims and expects to prove such utterances. As to the second item it will be sufficient if plaintiff is required to state the name of one person who was present on each occasion (Rowe v. Washburne, 62 App. Div. 131) and the order will be modified accordingly. As to the times and places of utterance the defendant is clearly entitled to be advised in advance of the trial and is, therefore, entitled to the particulars sought. If, as may be the case, the plaintiff is not now able to state the times and places with particularity he will be entitled to examine the defendant and to prove by him at what times and places he used the words complained of. (Ball v. Evening Post Pub. Co., 48 Hun, 149-151.) It will be necessary upon the trial for plaintiff to prove, as part of his case, the times and places of utterance, and he may, consequently, examine defendant for the purpose of proving the facts by him. The order will be modified as above suggested and as modified affirmed, without costs to either party. Present — Ingraham, P. J., Clarke, Scott, Dowiing and Hotchkiss, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Order to be settled on notice.